internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-130376-00 date date distributing controlled target target shareholder company company company llc llc llc llc llc llc llc llc plr-130376-00 llc llc llc llc llc llc llc llc llc llc llc lp lp lp sub sub sub sub sub sub sub sub plr-130376-00 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub plr-130376-00 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub agency distributing common_stock distributing class a common_stock plr-130376-00 distributing class b common_stock distributing class c common_stock distributing class c preferred_stock controlled class a common_stock controlled class b common_stock controlled class c common_stock new controlled class a common_stock new controlled class b common_stock business a business b business c business d business e business e1 business e2 business e3 business w business x plr-130376-00 consultant a consultant b date a date b date c date d date e date f date g date h month a month b month c a b c d e f g h i plr-130376-00 j k l this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing conducts business a business b and business c directly and indirectly and business d and business e through corporate subsidiaries and limited_liability companies each of the latter an llc distributing has outstanding distributing common_stock distributing class a common_stock distributing class b common_stock together with distributing class a common_stock the distributing business e common_stock distributing class c common_stock and distributing class c preferred_stock shareholder and its controlled_subsidiaries own all of the distributing class c preferred_stock controlled conducts business e1 business e2 and business e3 together business e controlled has outstanding controlled class a common_stock controlled class b common_stock and controlled class c common_stock collectively the controlled common_stock distributing owns all of the controlled common_stock distributing is restructuring under a plan formally announced on date a and date b the overall restructuring that will result in four separate publicly traded companies controlled which will conduct business e company which will conduct business d company which will conduct business a and business b and distributing which will conduct business c the transactions that are associated with separations and will be addressed in later private letter rulings the other transactions plr-130376-00 distributing wholly owns llc and llc llc wholly owns llc and sub through sub llc wholly owns sub through sub and controlled controlled wholly owns llc llc wholly owns llc llc wholly owns sub through sub and a percent of sub sub owns the remaining b percent of sub sub wholly owns sub which owns c percent of llc the remaining d percent of llc is held e percent by sub f percent by sub and g percent by sub sub wholly owns sub through sub sub wholly owns sub and sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub owns an h percent interest in and is the general_partner of lp and wholly owns sub sub is a limited_partner and owns the remaining i percent interest in lp1 sub wholly owns sub through sub sub wholly owns sub through sub sub wholly owns sub sub wholly owns sub through sub sub wholly owns sub through sub sub owns a j percent interest in lp and is the general_partner sub owns the remaining k percent interest in lp and is a limited_partner sub wholly owns llc sub wholly owns llc llc and llc together own less than all of the interests in llc llc wholly owns llc which wholly owns sub and sub llc llc llc llc llc llc llc and llc are disregarded as entities separate from their owners for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations on date c distributing signed an agreement to acquire target a company engaged in business w on date d distributing acquired target and its subsidiary controlled in a transaction the taxpayer represents qualified under sec_368 and a e of the internal_revenue_code acquisition more than a year later target converted into a single member llc wholly owned by distributing and disregarded as an entity separate from its owner for federal tax purposes as a result controlled became a wholly owned subsidiary of distributing for federal tax purposes in the process target changed its name to llc in the negotiations leading to acquisition the only discussions between distributing or any of its controlling shareholders on the one hand and target or controlled or any of their respective controlling shareholders on the other hand regarding a distribution by distributing of controlled stock related to the terms of the charter and associated documents that would apply in the event distributing exercised its right to redeem the distributing business e common_stock for controlled stock these provisions were modeled on similar provisions contained in the target stock that was exchanged for distributing business e common_stock in acquisition on date e following an unsolicited offer for target a company engaged in business w from company distributing signed an agreement to acquire target the merger agreement on date f after gaining approval from the agency distributing completed the acquisition of target acquisition plr-130376-00 rules adopted by the agency provide that a company engaged in business w such as distributing through business c may not own either directly or through attribution business w assets serving more than l percent of the nation’s business w customers one of these rules states that the business w activities of a limited_partnership will not be attributed to a limited_partner if the limited_partner certifies that it is not materially involved directly or indirectly in the management or operation of the business w activities of the partnership the limited_partner exemption exceeding the l percent limit was not a major concern when acquisition occurred neither was it thought to be a problem at the time the merger agreement was signed although target was a limited_partner in lp which had significant business w activities distributing had been advised by its regulatory counsel both internal and external before entering into the merger agreement that the interest in lp would qualify for the limited_partner exemption because distributing would have no meaningful management rights relative to lp in month a after the merger agreement had been signed but before acquisition was completed the agency issued an order stating for the first time that a limited partnership’s business x activities would be attributed to a limited_partner if the partner sold business x services to the partnership no mention was made of business w activities ten months later this interpretation was extended by the agency to business w activities in its month b order approving acquisition the agency order under this interpretation controlled’s sale of business e1 services to lp caused among other things attribution of lp 3's business w customers to controlled’s parent distributing as a result of this unforeseen new interpretation of the attribution rule the agency position change distributing’s share of the nation’s business w customers was deemed by the agency to greatly exceed l percent and the agency order required that distributing divest itself of the excess in month c the agency broadened certain existing rules governing the cross- ownership of business x assets and business w assets the investment limitation the investment limitation has the effect of imposing new restrictions on the ability of a company engaged in business w to invest in and finance the operations of companies engaged in business x as long as controlled remains a subsidiary of distributing and is thereby deemed engaged in business w the investment limitation will have the effect of restricting controlled’s ability to increase its investment in or provide critical financing to certain business x companies in which it has an ownership_interest in addition the investment limitation will prevent controlled from executing that part of its business strategy which depends upon expanding its business x presence on date g a court reversed and remanded the agency’s l percent limit on business w customers the agency’s interpretation of the limited_partner exemption and the rules that limit the extent to which a company engaged in business w may enter into certain transactions with an affiliated company engaged in business e1 plr-130376-00 because the court confirmed the continued validity of the underlying statutory ownership rules however it is likely that the agency will issue modified business w ownership and attribution_rules consequently even if the agency order were ultimately suspended or withdrawn it is probable that the business w ownership limitations would continue to make it difficult for business e1 to coexist in the same group with business c moreover the uncertainty that will exist pending clarification of the agency’s position will limit the ability of controlled and distributing to pursue certain strategic plans unless the separation is effected the court also upheld the validity of the investment limitation as a result absent a separation from distributing controlled will be restricted in its ability to increase its investment in or provide critical financing to the business operations of certain business x companies in which it has an ownership_interest in addition controlled requires substantial additional debt capital to pursue its business strategy because distributing has suffered a significant decline in its earnings over the past six months however and has substantially increased its own debt load controlled is unable to obtain this capital other than on terms that are less favorable than those given its industry peers controlled has been advised by consultant a that this disadvantage can be eliminated and the cost of debt capital lowered materially if controlled and its business e are separated from distributing finally distributing and its affiliates have in the past used distributing business e common_stock which tracks the earnings_of controlled’s business e to fund strategic acquisitions but this tracking_stock generally has traded at a discount compared to the fair_market_value of controlled’s net assets consultant b has advised that the separation of controlled from distributing will allow controlled to use its own stock as acquisition currency and that this stock will produce significantly greater value per share in acquisitions than would be possible absent the separation within one year following the distribution controlled intends to issue subject_to market and business conditions at least dollar_figure million to dollar_figure million of equity for cash or other assets within two years following the distribution and counting for this purpose any issuances of equity within the first year following the distribution controlled intends to issue at least dollar_figure million to dollar_figure billion of equity for cash or other assets proposed transaction to accomplish the separation distributing proposes to i transfer certain assets to controlled ii internally restructure controlled iii internally restructure itself and iv distribute its controlled stock in exchange for the distributing business e common_stock collectively the proposed transaction more specifically i distributing will contribute all of its interests in llc to llc llc will contribute all of its interests in llc to llc llc will contribute all of its interests in plr-130376-00 llc as well as its stock in sub through sub to controlled in constructive exchange for controlled common_stock and the assumption by controlled of liabilities related to the transferred assets the contribution the assets transferred to controlled all relate to business e ii sub will merge upstream into llc in a transaction intended to qualify as a liquidation into controlled under sec_332 and sec_337 sub and sub will merge into sub which will be a wholly owned subsidiary of llc after the merger described in the immediately preceding sentence in transactions intended to qualify as reorganizations under sec_368 sub will merge upstream into sub in a transaction intended to qualify as a liquidation under sec_332 and sec_337 as a result of the merger of sub into sub llc will be converted from a partnership for federal tax purposes into a single member llc that is disregarded as an entity separate from its owner sub for federal tax purposes sub will merge upstream into llc in a transaction intended to qualify as a liquidation into controlled under sec_332 and sec_337 as a result of the merger of sub into llc llc will own all of the outstanding interests in llc this step ii the controlled restructuring iii sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 iv sub a wholly owned subsidiary of sub will merge into sub as a result sub will be treated as receiving and directly holding any assets then held by sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 v sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 vi sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 vii sub a wholly owned subsidiary of sub will merge into sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 viii sub a wholly owned subsidiary of sub after step vii will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding plr-130376-00 the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 ix sub a wholly owned subsidiary of sub after step vii will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 x sub a wholly owned subsidiary of sub after step vii will merge into sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xi sub a wholly owned subsidiary of sub will merge into llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes and that is also a wholly owned subsidiary of sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xii sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xiii sub a wholly owned subsidiary of sub will merge into llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes and that is also a wholly owned subsidiary of sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xiv sub a wholly owned subsidiary of llc after step xiii will merge into llc a wholly owned subsidiary sub before step xiii as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xv sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xvi sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to be treated as a tax free liquidation under sec_332 and sec_337 xvii sub a wholly owned subsidiary of sub after step xvi will convert into a single member llc that is disregarded as an entity separate from its owner for plr-130376-00 federal tax purposes the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xviii sub a wholly owned subsidiary of sub after step xvi will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xix sub a wholly owned subsidiary of sub after step xvi will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xx sub a wholly owned subsidiary of sub after step xvi will convert into a single member llc the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxi sub a wholly owned subsidiary of sub after step xvi will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxii sub a wholly owned subsidiary of sub after step xvi will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxiii sub a wholly owned subsidiary of sub after step xvi will merge into sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 and to cause a deemed liquidation of lp into sub xxiv sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to be treated as a tax free liquidation under sec_332 and sec_337 xxv sub a wholly owned subsidiary of llc will merge into llc as a result distributing will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxvi sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxvii sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 plr-130376-00 xxviii sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 and to cause a deemed liquidation of lp into sub xxix sub a wholly owned subsidiary of sub will contribute all or substantially_all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxx if all of the assets of sub are transferred to llc in step xxix sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 in the event that fewer than all of the assets of sub are transferred to llc in step xxix because sub does not obtain the required government consent to transfer all of its licenses sub will transfer its membership interest in llc to llc and in consideration distributing common_stock will be issued to sub sub will then convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxi sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxii sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxiii sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxxiv sub a wholly owned subsidiary of sub will contribute all or substantially_all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxv if all of the assets of sub are transferred to llc in step xxxiv sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under plr-130376-00 sec_368 in the event that fewer than all of the assets of sub are transferred to llc in step xxxiv because sub does not obtain the required government consent to transfer all of its licenses sub will transfer its membership interest in llc to llc and in consideration distributing common_stock will be issued to sub sub then will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxvi sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxvii sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxviii sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxix sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 steps iii through xxxix the distributing restructuring will be effected to cause business c assets and liabilities currently conducted indirectly through llc and its predecessor target to be held and operated for federal tax purposes by distributing the directly conducted business c systems xxxx controlled will increase the authorized number of its shares will convert the controlled class a common_stock and controlled class b common_stock to new controlled class a common_stock and will convert the controlled class c common_stock to new controlled class b common_stock together with the new controlled class a common_stock the new controlled common_stock xxxxi distributing will exchange the new controlled class a common_stock for its distributing class a common_stock and the new controlled class b common_stock for its distributing class b common_stock the distribution representations plr-130376-00 the taxpayer has made the following representations concerning the contribution and the distribution a the fair_market_value of new controlled common_stock received by each distributing shareholder will approximately equal the fair_market_value of the distributing business e common_stock surrendered by the shareholder in the exchange b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder c the five years of financial information submitted on behalf of distributing regarding business c and controlled regarding business e1 as currently conducted by llc represents each entity’s present operation and with regard to each entity there have been no substantial operational changes since the date of the last financial statements submitted d following the distribution and excluding the assets to be disposed of by distributing in the other transactions the directly conducted business c systems i will have a fair_market_value that is equal to at least five percent of the total fair market of the gross assets of distributing or ii will represent at least a percent of the aggregate revenues of distributing b percent of the total business w customers of distributing and c percent of the total employees of distributing or iii will satisfy both i and ii consequently immediately after the distribution the directly conducted business c systems will not be de_minimis compared with the other assets or activities of distributing at that time taking into account the reduction in distributing’s assets that would result from the other transactions e following the distribution the gross assets of business e1 now conducted by llc that are treated as directly conducted by controlled will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of controlled f following the distribution distributing and controlled each will continue independently and with its separate employees the active_conduct of business c and business e1 respectively g the distribution of controlled is being carried out for the following business purposes i to alleviate regulatory burdens including the agency position change and the investment limitation and strategic conflicts that have resulted or are likely to result from distributing's and controlled's affiliation the regulatory business purposes and ii to improve controlled's ability to use its stock to acquire assets or cash or for other corporate purposes which has been impaired by regulatory conflicts the change in distributing’s financial condition and the increase in distributing’s debt and other plr-130376-00 factors the controlled stock business_purpose the distribution is motivated in substantial part by these business purposes h other than through ordinary market trading or exchanges of distributing stock occurring as part of the other transactions there is no plan or intention by any shareholder owning more than five percent by vote or value of distributing and the distributing management to its best knowledge and other than in connection with ordinary market trading or exchanges of distributing stock occurring as part of the other transactions is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled stock after the distribution i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 or through exchanges of distributing stock occurring as part of the other transactions j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution with the exception of i dispositions of controlled_corporation stock by distributing occurring as part of the other transactions and ii the disposition by distributing or controlled of certain other assets with a value not greater than percent of the value of all of such corporation’s assets any consideration from which will be used by distributing and controlled to pay down debt to fund the capital requirements of their respective business activities or for other corporate business purposes except in the ordinary course of business k the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled l the liabilities to be assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred m the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies if any is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property n except in connection with continuing transactions under intercompany plr-130376-00 agreements no intercorporate debt will exist between distributing and controlled at the time of or after the distribution any debt owed by controlled to distributing after the distribution will not constitute stock_or_securities o immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock or any direct or indirect controlled subsidiary will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 p except for payments under certain affiliation agreements payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the distributing business e common_stock constitutes distributing stock for federal_income_tax purposes s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution u the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all plr-130376-00 classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled v the regulatory business purposes the controlled stock business_purpose the change in distributing’s financial condition and the increase in distributing’s debt which have affected the cost of controlled’s debt financing and changes in controlled’s business strategy necessitated by changes in technology and business conditions in each case following both acquisition and execution of the merger agreement were all unexpected and constitute the primary motivations for separating controlled from distributing through the distribution w the regulatory business purposes and the controlled stock business_purpose for the distribution of controlled were unanticipated at the time of acquisition and did not exist when acquisition occurred x acquisition and acquisition occurred before the date of the public announcement for the distribution except as described above there was no agreement understanding or arrangement and there were no substantial negotiations at date c the date on which distributing signed an agreement with target to undertake acquisition regarding the distribution or within six months after date c y except as described above at the time of acquisition there were no discussions regarding the distribution between distributing or any of its controlling shareholders on the one hand and target or controlled or any of their respective controlling shareholders on the other hand z at the time of acquisition acquisition was not contemplated and at the time of acquisition there was no prohibition on making acquisition aa more than two years elapsed between the date on which the acquisition agreement was signed and announced date c and the date on which the distribution was approved by the distributing board_of directors approximately two years elapsed between the acquisition agreement date date c and the date of the agency position change more than two years will have elapsed between the date on which acquisition occurred date d and the date on which the distribution is expected to occur after date h rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under plr-130376-00 sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_355 c d e and c no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing e common_stock shareholder on the distribution sec_355 the aggregate basis of new controlled common_stock in the hands of a distributing e common_stock shareholder will equal the aggregate basis of the distributing business e common_stock surrendered in exchange therefor sec_358 the holding_period of the new controlled common_stock received by a shareholder in the distribution will include the holding_period of the distributing business e common_stock surrendered in exchange therefor provided the distributing business e common_stock is held as a capital_asset on the distribution date sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed about i the controlled restructuring step ii above except insofar as it affects the plr-130376-00 five-year active business requirement of sec_355 ii the distributing restructuring steps iii through xxxix above except insofar as it affects the five-year active business requirement of sec_355 iii the changes to controlled common_stock described above in step xxxx and iv the treatment of non-fair market_value payments described in representa- tion p procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
